Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-19 are provisionally rejected under 35 U.S.C. 101 as claiming the same 
invention as that of claims 1-19 of copending Application No.17/318,363. This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. Claims 1-19 of the instant application are identical in scope to claims 1-19 of the copending application.


Instant Application
Copending Application No. 17,318,363
1. A device to train a deep learning model to correct an image blur in a medical image, wherein the device is configured to: 
receive a training input set of a plurality of training input medical images and a plurality of expected output medical images associated with the plurality of training input medical images; 
process the plurality of training input medical images with a deep learning model to correct image blur; 
generate a plurality of de-blurred training input medical images; and 
train the deep learning model based at least in part on an analysis of the plurality of de-blurred training input medical images and the plurality of expected output medical images.
1. A device to train a deep learning model to correct an image blur in a medical image, wherein the device is configured to: 
receive a training input set of a plurality of training input medical images and a plurality of expected output medical images associated with the plurality of training input medical images; 
process the plurality of training input medical images with a deep learning model to correct image blur; 
generate a plurality of de-blurred training input medical images; and 
train the deep learning model based at least in part on an analysis of the plurality of de-blurred training input medical images and the plurality of expected output medical images.
2. The device of claim 1, wherein each training input medical image includes a medical ultrasound image.
2. The device of claim 1, wherein each training input medical image includes a medical ultrasound image.
3. The device of claim 1, wherein each training input medical image includes a three-dimensional image.
3. The device of claim 1, wherein each training input medical image includes a three- dimensional image.
4. The device of claim 1, wherein processing the training input medical images further includes a process to: evaluate a metadata of the medical image; identify an annotation associated with the medical image within the metadata, wherein the annotation designates an averaging process used to generate the medical image from a plurality of scanned images of a scanning session of a biological structure of a patient.
4. The device of claim 1, wherein processing the training input medical images further includes a process to: evaluate a metadata of the medical image; identify an annotation associated with the medical image within the metadata, wherein the annotation designates an averaging process used to generate the medical image from a plurality of scanned images of a scanning session of a biological structure of a patient.
5. The device of claim 1, wherein processing the training input medical images further includes a process to: receive a selection of a region of interest (ROI) of the medical image from a user; and analyze the ROI to identify the image blur within the ROI.
5. The device of claim 1, wherein processing the training input medical images further includes a process to: receive a selection of a region of interest (ROI) of the medical image from a user; and analyze the ROI to identify the image blur within the ROI.
6. The device of claim 1, wherein each training input medical image is processed with the deep learning model in a real-time or offline.

6. The device of claim 1, wherein each training input medical image is processed with the deep learning model in a real-time or offline.

7. The device of claim 1, wherein each training input medical image and a subsequent image of a time sequence based scanning session of a biological structure of a patient are processed with the deep learning model in a real-time or offline.
7. The device of claim 1, wherein each training input medical image and a subsequent image of a time sequence based scanning session of a biological structure of a patient are processed with the deep learning model in a real-time or offline.
8. The device of claim 1, wherein the training input set of the deep learning model includes averaged images.
8. The device of claim 1, wherein the training input set of the deep learning model includes averaged images.
9. The device of claim 8, wherein each of the training input medical images includes a noise reduced average of medical scan images captured during an imaging session.
9. The device of claim 8, wherein each of the training input medical images includes a noise reduced average of medical scan images captured during an imaging session.

10. The device of claim 9, wherein one or more edges of an object of interest (OI) within each of the training input medical images is blurred as a result of the noise reduced average of the medical scan images
10. The device of claim 9, wherein one or more edges of an object of interest (OI) within each of the training input medical images is blurred as a result of the noise reduced average of the medical scan images.
11. The device of claim 8, wherein the expected output set of the deep learning model includes de-blurred images corresponding to the averaged images.
11. The device of claim 8, wherein the expected output set of the deep learning model includes de-blurred images corresponding to the averaged images.
12. The device of claim 11, wherein one or more edges of an object of interest (OI) within each of the de-blurred images are sharpened.
12. The device of claim 11, wherein one or more edges of an object of interest (OI) within each of the de-blurred images are sharpened.
13. The device of claim 1, wherein the image provider includes a medical imaging device.
13. The device of claim 1, wherein the image provider includes a medical imaging device.
14. The device of claim 13, wherein the medical imaging device is configured to: capture the medical image during a capture session to scan a biological structure of a patient.
14. The device of claim 13, wherein the medical imaging device is configured to: capture the medical image during a capture session to scan a biological structure of a patient.
15. The device of claim 1, wherein the image provider includes a camera component.
15. The device of claim 1, wherein the image provider includes a camera component.
16. The device of claim 15, wherein the camera component is configured to: capture the medical image from a display device associated with a medical imaging device, wherein the display device is configured to display a scanned image of a biological structure of a patient.
16. The device of claim 15, wherein the camera component is configured to: capture the medical image from a display device associated with a medical imaging device, wherein the display device is configured to display a scanned image of a biological structure of a patient.
17. A mobile device for training a deep learning model to correcting an image blur in a medical ultrasound image, the mobile device comprising: 

a memory configured to store instructions associated with an image analysis application,
 
a processor coupled to the display component, the camera component, and the memory, 

the processor executing the instructions associated with the image analysis application, wherein the analysis application includes: 

a neural network module configured to: 

receive a training input set of a plurality of training input medical images and a plurality of expected output medical images associated with the plurality of training input medical images; 

process the plurality of training input medical images with a deep learning model to correct image blur; 

generate a plurality of de-blurred training input medical images; and 

train the deep learning model based at least in part on an analysis of the plurality of de-blurred training input medical images and the plurality of expected output medical images.

17. A mobile device for training a deep learning model to correcting an image blur in a medical ultrasound image, the mobile device comprising: 

a memory configured to store instructions associated with an image analysis application,
 
a processor coupled to the display component, the camera component, and the memory, 

the processor executing the instructions associated with the image analysis application, wherein the analysis application includes: 

a neural network module configured to: 

receive a training input set of a plurality of training input medical images and a plurality of expected output medical images associated with the plurality of training input medical images; 

process the plurality of training input medical images with a deep learning model to correct image blur; 

generate a plurality of de-blurred training input medical images; and 

train the deep learning model based at least in part on an analysis of the plurality of de-blurred training input medical images and the plurality of expected output medical images.
18. The mobile device of claim 17, wherein processing the training input medical images includes one or more operations to: identify one or more edges of an object of interest (01) within the medical ultrasound image, wherein the one or more edges are blurred by the noise reduced average of the ultrasound session images; and sharpen the one or more edges of the 01 based on the deep learning model.
18. The mobile device of claim 17, wherein processing the training input medical images includes one or more operations to: identify one or more edges of an object of interest ((ill) within the medical ultrasound image, wherein the one or more edges are blurred by the noise reduced average of the ultrasound session images; and sharpen the one or more edges of the OI based on the deep learning model.
19. A method of correcting an image blur in a medical ultrasound image, the method comprising: 

receiving, by a processor, a training input set of a plurality of training input medical images and a plurality of expected output medical images associated with the plurality of training input medical images; 

processing, by a processor, the plurality of training input medical images with a deep learning model to correct image blur; 

generating, by a processor, a plurality of de-blurred training input medical images; and

training, by a processor, the deep learning model based at least in part on an analysis of the plurality of de-blurred training input medical images and the plurality of expected output medical images.
19. A method of correcting an image blur in a medical ultrasound image, the method comprising: 

receiving, by a processor, a training input set of a plurality of training input medical images and a plurality of expected output medical images associated with the plurality of training input medical images; 

processing, by a processor, the plurality of training input medical images with a deep learning model to correct image blur; 

generating, by a processor, a plurality of de-blurred training input medical images; and 

training, by a processor, the deep learning model based at least in part on an analysis of the plurality of de-blurred training input medical images and the plurality of expected output medical images.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al, (US-PGPUB 2018/0144214)

In regards to claim 1, Hsieh et al discloses a device to train a deep learning model to correct an image blur in a medical image, wherein the device is configured to: 
receive a training input set of a plurality of training input medical images and a plurality of expected output medical images associated with the plurality of training input medical images, (see at least: Par. 0045, generating medical images including volumetric data including voxels associated with the part of the body captured in the medical image, (e.g., organs, tissues, etc.). Hsieh et al further discloses in Par. 0049-0050, and 0142, that a deep learning network can be a training network (e.g., a training network model or device) that learns patterns based on a plurality of inputs and outputs. That is, the deep learning network is training network that receives the generated medical images and learns patterns based on the plurality of inputs and outputs, “supervised learning”, [i.e., receiving a training input set of a plurality of training input medical images and a plurality of expected output medical images associated with the plurality of training input medical images]);
process the plurality of training input medical images with a deep learning model 
Hsieh et al does not expressly disclose correcting image blur; generate a plurality of de-blurred training input medical images; and train the deep learning model based at least in part on an analysis of the plurality of de-blurred training input medical images and the plurality of expected output medical images.
However, Hsieh et al discloses in another embodiment that each DDLD 1522, 1532, 1542 determines signature(s) for machine (e.g., imaging device 1410, information subsystem 1420, etc.) service issues, clinical issues related to patient health, noise texture issues, artifact issues, etc., [i.e., processing the plurality of training input medical images with a deep learning model], (Par. 0144), and the DDLD 1532 can process the image data to remove noise, expand field of view, etc., for example, [i.e., which is technically equivalent to correcting image blur; and generating a plurality of de-blurred training input medical images]), (see Par. 0244). Hsieh et al further discloses using images (e.g., clinical images) with a known image quality (IQ) of interest, “de-blurred training input medical images”, a learning model can be trained, [i.e., which is technically equivalent to training the deep learning model implicitly based at least in part on an analysis of the plurality of de-blurred training input medical images, “known image quality (IQ)”]. Hsieh et al further discloses in another embodiment (Fig. 8), that the deep learning network model is (re) trained, and the output is evaluated to determine whether the network model has been (re)trained. At block 852, if the network has not modeled expected output, then control reverts to block 848 to continue model training with input and output evaluation. If the (re)trained network has successfully modeled the expected output (e.g., over a certain threshold of times, etc.), “expected output medical images”, then, at block 854, the deep learning model-based device is generated, [i.e., which is technically equivalent to training the deep learning network model implicitly based on the plurality of expected output medical images, “the expected output (e.g., over a certain threshold of times, etc.”]).

 In regards to claim 2, Hsieh et al further discloses wherein each training input medical image includes a medical ultrasound image, (see at least: Par. 0045, Imaging devices, (e.g., gamma camera, positron emission tomography (PET) scanner, computed tomography (CT) scanner, X-Ray machine, magnetic resonance (MR) imaging machine, ultrasound scanner, etc.) generate medical images, and Hsieh et al further in Par. 0049-0050, and 0142, that a deep learning network can be a training network (e.g., a training network model or device) that learns patterns based on a plurality of inputs and outputs, [i.e., the generated medical ultrasound images are implicitly provided as training input medical image to the deep learning network]).

 In regards to claim 3, Hsieh et al further discloses wherein each training input medical image includes a three-dimensional image, (see at least: Par. 0045, generating medical images including volumetric data including voxels associated with the part of the body captured in the medical image, (e.g., organs, tissues, etc.). Par. 0049-0050, and 0142, that a deep learning network can be a training network (e.g., a training network model or device) that learns patterns based on a plurality of inputs and outputs, [i.e., training input medical images including a three-dimensional image]).

In regards to claim 6, Hsieh et al further discloses wherein each training input medical image is processed with the deep learning model in a real-time or offline, (see at least: Par. 0152, the example system 1500 creates one or more images using interconnected DDLDs 1522, 1532, 1542 and corresponding engines 1430, 1440, and links the image(s) to decision support via the diagnosis engine 1450 and DDLD 1542 for diagnosis. Real-time (or substantially real time given processing and transmission delay) feedback, [i.e., implicitly processing each training input medical image with the deep learning model in a real-time]).

In regards to claim 7, Hsieh et al further discloses wherein each training input medical image and a subsequent image of a time sequence based scanning session of a biological structure of a patient are processed with the deep learning model in a real-time or offline, (see at least: Par. 0152, the example system 1500 creates one or more images using interconnected DDLDs 1522, 1532, 1542 and corresponding engines 1430, 1440, and links the image(s) to decision support via the diagnosis engine 1450 and DDLD 1542 for diagnosis. Real-time (or substantially real time given processing and transmission delay) feedback, [i.e., implicitly processing medical image and a subsequent image of a time sequence with the deep learning model in a real-time or offline]).

In regards to claim 13, Hsieh et al further discloses wherein the image provider includes a medical imaging device, (see at least: 0045, “Imaging devices“)

In regards to claim 14, Hsieh et al further discloses wherein the medical imaging device is configured to: capture the medical image during a capture session to scan a biological structure of a patient, (see at least: 0045, Imaging devices …  generate medical images … representative of the parts of the body (e.g., organs, tissues, etc.) to diagnose and/or treat diseases, [i.e., implicitly capturing the medical image during a capture session to scan a biological structure of a patient, “organs, tissues”).

In regards to claim 15, Hsieh et al further discloses wherein the image provider includes a camera component, (see at least: Par. 0258, the input device(s) can be implemented by, for example, a sensor, a microphone, a camera (still or video), “camera component”)

In regards to claim 16, Hsieh et al further discloses wherein the camera 
component Is configured to: capture the medical image from a display device associated with a medical imaging device, wherein the display device is configured to display a scanned image of a biological structure of a patient, (see at least: Par. 0258-0259, the input device such as a camera implicitly enables capturing the medical image from a display device, and the output devices 3024 can be implemented, for example, by display device), to implicitly display a scanned image of a biological structure of a patient).

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 1. As such, claim 17 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a mobile device for training a deep learning model to correcting an image blur in a medical ultrasound image, the mobile device comprising: a memory configured to store instructions associated with an image analysis application, a processor coupled to the display component, the camera component, and the memory, the processor executing the instructions associated with the image analysis application, wherein the analysis application includes: a neural network module”. However, Hsieh et al discloses the “mobile device for training a deep learning model to correcting an image blur in a medical ultrasound image, the mobile device comprising: a memory configured to store instructions associated with an image analysis application, a processor coupled to the display component, the camera component, and the memory, the processor executing the instructions associated with the image analysis application, wherein the analysis application includes: a neural network module”, (see at least: Par. 0005, 0128, implicit by using a processor and a memory).

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a method of correcting an image blur in a medical ultrasound image). However, Hsieh et al discloses the “method of correcting an image blur in a medical ultrasound image”, (see at least: Par. 0001, “method”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al, (US-PGPUB 2018/0144214) in view of Lendi et al, (US-PGPUB 2010/0322499)
Hsieh et al further discloses wherein processing the training input medical images further includes a process to: evaluate a metadata of the medical image, and identifying an annotation associated with the medical image within the metadata, (see at least: Par. 0115, raw image data can be preprocessed by the reconstruction engine 1440, and anatomical markers in the image data may be detected, and an image grid may be created, [i.e., implicitly evaluating a metadata of the medical image, and detecting anatomical markers in the image data, “evaluate a metadata of the medical image, and identifying an annotation associated with the medical image within the metadata]. See also, Par. 0049, a deep learning network can be a training network (e.g., a training network model or device) that learns patterns based on a plurality of inputs and outputs, [i.e., identify an annotation associated with the medical image within the metadata based on using patterns).
Hsieh et al does not expressly disclose wherein the annotation designates an averaging process used to generate the medical image from a plurality of scanned images of a scanning session of a biological structure of a patient
	However, Lendi et al discloses wherein the annotation designates an averaging process used to generate the medical image from a plurality of scanned images of a scanning session of a biological structure of a patient, (see at least: Par. 0029, In step 923 image data processor 29 automatically aligns different medical images using the identified catheterization device marker objects, “annotation”, and averages image data, “averaging process”, representing different medical images aligned using the identified catheterization device marker objects, [i.e., the markers data implicitly designate an average process used to generate an averaged resulting image]).
Hsieh and Lendi et al are combinable because they are both concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hsieh, to average image data, as though by Lendi et al, in order to enhance the displaying of the averaged resulting image in the medical device, (Par. 0029).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al, (US-PGPUB 2018/0144214) in view of Angara et al, (US-PGPUB 2016/0140701)
Hsieh et al further discloses wherein processing the training input medical images further includes a process to: analyze the ROI to identify the image blur within the ROI, (see at least: Par. 0227, Additional training images can be generated by manipulating the original images (e.g. by blurring or noise insertion, etc., to obtain training images with different image quality). Once the learning model is trained, the model can be applied to new clinical images to estimate an image IQ of interest, [i.e., implicitly identifying the image blur within the images]. Further, Par. 0230, an input to model training includes extracted features from the training image data set, and these features can be calculated from an entire image, a cropped image, and/or from one or more regions of interest (ROIs), [i.e., the image blur can be identified within the images and/or from one or more regions of interest (ROIs)]).
Hsieh et al does not expressly disclose receiving a selection of a region of 
interest (ROI) of the medical image from a user.
However, Angara discloses the receiving a selection of a region of interest 
(ROI) of the medical image from a user, (Par. 0018-0019, a user selection of a location in an area of text in an image is received, and distortion in the region of interest is also corrected by identifying the coordinates of the region of interest, …, [i.e., implicitly detecting the distortion by identifying the coordinates of the region of interest …]).
Hsieh and Angara et al are combinable because they are both concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hsieh, to identify the coordinates of the region of interest, and identifying coordinates of a substantially rectangular region, as though by Angara, in order to correct the distortion in the region of interest, (Angara, Par. 0019).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al, (US-PGPUB 2018/0144214) in view of Mizobe et al, (US-PGPUB 2021/0104313)
Hsieh et al discloses the limitations of claim 1.
Hsieh does not expressly disclose wherein the training input set of the deep learning model includes averaged images.
Mizobe discloses wherein the training input set of the deep learning model includes averaged images, (see at least: Par. 0138, image quality improving engine includes a machine learning engine for which images obtained by averaging processing were adopted as training data, [i.e., the training input set of the deep learning model implicitly includes averaged images]).
Hsieh and Mizobe are combinable because they are both concerned with machine learning based training images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hsieh, to use the averaging processing, as though by Mizobe, in order to obtain images adopted as training data, (Mizobe, Par. 0138)

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh and Mizobe, as applied to claim 8 above; and further in view of Xu et al, (US-PGPUB 2018/0374245)

In regards to claim 9, the combine teaching Hsieh and Mizobe as whole discloses the limitations of claim 8.
Furthermore, Hsieh discloses wherein each of the training input medical images includes a noise of medical scan images captured during an imaging session, (see at least: Par. 0227, Additional training images can be generated by manipulating the original images (e.g. by blurring or noise insertion), [i.e., each of the training input medical images includes a noise of medical scan images captured during an imaging session]). Further, in the other hand, Mizobe discloses averaging images obtained by for the training data, by averaging processing, [i.e., each of the training input medical images includes an average of images]).
The combine teaching Hsieh and Mizobe as whole does not expressly disclose wherein each of the training input medical images includes a noise reduced images.
However, Xu et al discloses training input medical images with a noise reduced image, (see at least: Par. 0012, using artifact reduced anatomical images to train a deep convolutional neural network).
Hsieh and Mizobe and Xu et al are combinable because they are all concerned with machine learning based training images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hsieh and Mizobe, to train the deep convolutional neural network with the artifact reduced anatomical images, in order to remove artifacts from the anatomical image, (Xu et al, Par. 0012)

In regards to claim 10, the combine teaching Hsieh, Mizobe, and Xu et al, as whole discloses the limitations of claim 9.
Furthermore, Xu et al discloses wherein one or more edges of an object of interest (OI) within each of the training input medical images is blurred as a result of the noise reduced average of the medical scan image, (Xu et al , see at least: Par. 0010, implicit by an exponential edge gradient artifact)

In regards to claim 11, the combine teaching Hsieh and Mizobe as whole discloses the limitations of claim 8.
Furthermore, Mizobe discloses wherein the training input set of the deep learning model includes averaged images, (see at least: see at least: Par. 0138).
The combine teaching Hsieh and Mizobe as whole does not expressly disclose wherein the expected output set of the deep learning model includes de-blurred images corresponding to the images.
However, Xu et al discloses wherein the expected output set of the deep learning model includes de-blurred images corresponding to the input images, (see at least: Par. 0012, training the deep convolutional neural network with the artifact reduced anatomical images, to remove artifacts from the anatomical image, (Par. 0012)
Hsieh and Mizobe and Xu et al are combinable because they are all concerned with machine learning based training images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hsieh and Mizobe, to train the deep convolutional neural network with the artifact reduced anatomical images, in order to remove artifacts from the anatomical image, (Xu et al, Par. 0012)

In regards to claim 12, the combine teaching Hsieh, Mizobe, and Xu et al as whole discloses the limitations of claim 8.
Furthermore, Mizobe discloses wherein one or more edges of an object of interest (OI) within each of the de-blurred images are sharpened, (see at least: Par. 0435, by cleaning the images to be used for learning, a network that can easily generate smoother and sharper images is constructed, [i.e., implicitly sharpening one or more edged of the de-blurred images])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, as applied to claim 17 above; and further in view of Xu et al, (US-PGPUB 2018/0374245); and further in view of Croxford, (US-PGPUB 2020/0097728)

In regards to claim 18, Hsieh et al discloses the limitations of claim 1.
Furthermore, Hsieh discloses sharpen the one or more edges of the OI based on the deep learning model, (see at least: Par. 0435, by cleaning the images to be used for learning, a network that can easily generate smoother and sharper images is constructed, [i.e., implicitly sharpening the one or more edges of the OI based on the deep learning model]).
Hsieh does not expressly disclose wherein processing the training input medical images includes one or more operations to: identify one or more edges of an object of interest (OI) within the medical ultrasound image, wherein the one or more edges are blurred by the noise reduced average of the ultrasound session images.
However, Xu et al discloses wherein the one or more edges are blurred by the noise reduced average of the ultrasound session images, (Xu et al , see at least: Par. 0010, implicit by an exponential edge gradient artifact)
Hsieh and Xu et al are combinable because they are all concerned with machine learning based training images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hsieh and Mizobe, to train the deep convolutional neural network with the artifact reduced anatomical images such as exponential edge gradient artifact, as though by Xu et al, in order to remove artifacts from the anatomical image, (Xu et al, Par. 0012)
The combine teaching Hsieh and Xu et al as whole does not expressly disclose identify one or more edges of an object of interest (OI) within the medical ultrasound image.
However, Croxford discloses identify one or more edges of an object of interest (OI) within the medical image, (see at least: Par. 0046, some of the kernels may be used to identify edges in the image represented by the image data).
Hsieh and Xu et al and Croxford are combinable because they are all concerned with machine learning based training images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hsieh and Xu et al, to use some of the kernels, as though by Croxford, in order to identify edges in the image represented by the image data, (Par. 0046)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            11/05/2022